IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 30, 2008
                                No. 06-20616
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUAN JOSE NAVARRO; RAFAEL CUEVAS

                                           Defendants-Appellants


                 Appeals from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CR-300-2


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Juan Jose Navarro appeals the sentence imposed following his conviction
for conspiracy to possess with the intent to distribute five kilograms or more of
cocaine and 1000 kilograms or more of marijuana, possession with the intent to
distribute 1000 kilograms or more of marijuana, possession with the intent to
distribute 100 kilograms or more of marijuana, possession with the intent to
distribute five kilograms or more of cocaine, and possession with the intent to
distribute 100 kilograms or more of marijuana.        Navarro argues that his

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20616

sentence was imposed in violation of United States v. Booker, 543 U.S. 220
(2005), because the district court applied enhancements for possessing a
dangerous weapon and for his role as organizer/leader. He contends that the
facts to support these enhancements must be either admitted by him or found
by a jury beyond a reasonable doubt.
      Navarro was sentenced in July 2006, after the issuance of Booker. Thus,
the district court’s determination, under an advisory guidelines scheme, that
various sentence enhancements should be applied in the calculation of Navarro’s
sentence, did not violate Navarro’s Sixth Amendment right to a jury trial. See
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
      Rafael Cuevas appeals his conviction for possession with the intent to
distribute 100 kilograms or more of marijuana and conspiracy to possess with
the intent to distribute five kilograms or more of cocaine or 1000 kilograms or
more of marijuana. Cuevas argues that the Government’s untimely disclosure
of Jesus Carrera’s arrest record violated his due process rights under Brady v.
Maryland, 373 U.S. 83, 87 (1963).
      Because Cuevas complains of late disclosure rather than suppression of
favorable evidence, this court determines whether Cuevas was prejudiced by the
untimely disclosure. See United States v. Walters, 351 F.3d 159, 169 (5th Cir.
2003). Cuevas was granted a continuance during trial to determine whether
Carrera had been convicted of murder in Mexico. Carrera was cross-examined
extensively on his alleged murder convictions as well as other criminal
transgressions. Because Cuevas had time to investigate and put the information
to effective use at trial, he was not prejudiced by the late disclosure of Carrera’s
criminal history, and there is no Brady violation. See id.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2